  Case 4:20-cr-40032-LLP Document 25 Filed 06/02/20 Page 1 of 2 PageID #: 43




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                   SOUTHERN DIVISION

*******************************************************************************
                                    *
UNITED STATES OF AMERICA,           *     CR 20-40032
                                    *
            Plaintiff,              *
                                    *
      vs.                           *              ORDER
                                    *
MATTHEW EDMOND DONEGAN,             *
                                    *
            Defendant.              *
                                    *
******************************************************************************

       Counsel for Defendant Matthew Edmond Donegan filed a Motion to Continue, Doc. 23,
requesting a sixty (60) day continuance of all dates currently in force. The Government has no
objection to the continuance request. After consideration of the file in this matter, the Court finds
that failure to grant a continuance would deny counsel the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence and further that failure to grant the
continuance would deny the public interest in bringing this case to trial in an orderly fashion.
Further, the Court finds that the ends of justice served by continuing this trial outweigh the best
interests of the public and the Defendant in a speedy trial. For all of those reasons as well as those
set forth in the Motion,

       IT IS ORDERED:

       1.      That Defendant Matthew Edmond Donegan’s Motion to Continue, Doc. 23,
               is granted in part and denied in part.

       2.      That all other motions as to Defendant herein be filed and served on or before
               July 28, 2020; that opposing counsel respond thereto on or before August 4,
               2020; and that a hearing, if necessary, will be held before the Magistrate
               Judge in Sioux Falls, South Dakota, before August 11, 2020; and the Court
               will not consider a stock motion for leave to file further motions, however,
               the Court will consider a motion filed by a party after the deadline if the
               party can show good cause as to why the motion was late filed.

       3.      That August 18, 2020, is hereby set as the deadline for submission to the
  Case 4:20-cr-40032-LLP Document 25 Filed 06/02/20 Page 2 of 2 PageID #: 44




             Court of any proposed plea agreement.

      4.     That all motions in limine shall be in writing and filed, together with
             proposed instructions, with the Court ten (10) working days before trial.

     5.      That the jury trial herein for Defendant shall commence in Sioux Falls, South
             Dakota, on Tuesday, September 1, 2020, with counsel to be present for
             motions in limine at 9:00 A.M., and with the jury to report at 9:30 A.M.

      6.     That the period of delay resulting from such continuance is excluded in
             computing the time within which the trial of the offense for the Defendant
             must commence, as the Court finds that the ends of justice served by taking
             such action outweigh the best interests of the public and the Defendant in a
             speedy trial. 18 U.S.C. § 3161(h)(7)(A).

      Dated this 2nd day of June, 2020.

                                           BY THE COURT:


                                           ______________________________
                                           Lawrence L. Piersol
                                           United States District Judge
ATTEST:
MATTHEW W. THELEN, CLERK


_____________________________
